Opinion issued May 24, 2007











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00918-CR
          01-06-00919-CR
____________

RONNIE LYNN SPEARS, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause Nos. 1035258 and 1041999



MEMORANDUM  OPINION
 On May 7, 2007, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	We deny any pending motions as moot.
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).